SARTAIN, Judge.
For reasons assigned this date in State v. Louisiana Through the Department of Highways, No. 12,358, La.App., 371 So.2d 626, the judgment of the trial court is amended to reduce the value of the part taken from $10,000.00 per acre to $7500.00 per acre, with the proper acreage to be determined on remand, and to reduce the award for severance damages from the sum of $12,500.00 to the sum of $4445.12, less a credit of $2000.00 for each culvert placed by the State for Tra<?t 1- 7.
The assessment of costs is to await a final determination on the merits.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.